                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     KATHLEEN KNEPPER,                                Case No.17-cv-04838-VKD
                                                       Plaintiff,
                                   9
                                                                                          JUDGMENT
                                                 v.
                                  10

                                  11     NANCY A. BERRYHILL,
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This action having come before the Court on the parties’ cross-motions for summary

                                  15   judgment and the Court having granted plaintiff’s motion in part, IT IS ORDERED AND

                                  16   ADJUDGED THAT the Commissioner’s final decision is remanded pursuant to sentence four of

                                  17   42 U.S.C. § 405(g). This constitutes a final judgment under Federal Rule of Civil Procedure 58,

                                  18   and closes the case and terminates all pending motions.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 31, 2019

                                  21

                                  22
                                                                                                  VIRGINIA K. DEMARCHI
                                  23                                                              United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
